        Case 1:19-cr-00696-PAE Document 203 Filed 01/28/21 Page 1 of 1




                                                                January 27, 2021

Via ECF and Email
Hon. Paul A. Engelmayer
United States District Judge
Southern District of New York
Thurgood Marshall Courthouse
Foley Square
New York, New York 10007

                                          Re:    United States v. Ari Teman
                                                 S2 19 Cr. 696 (PAE)

Dear Judge Engelmayer:

      I write to inform your Honor that counsel has filed a Notice of Appearance on the
docket, for the above-referenced matter. A copy of the Notice is attached for the Court’s
convenience.

        Additionally, counsel writes to respectfully request a modification of the terms of
Mr. Teman’s release. Under our proposal, Mr. Teman will continue to be monitored
electronically and will be subject to a curfew that will permit him to be out of his home,
daily, from 7am until 8pm. Additionally, Probation reserves the right to modify the terms
of Mr. Teman’s confinement, based upon a verifiable cause on any given day.

       I have discussed this requested modification with AUSA Kedar Bhatia and Sr.
USPO Mark E. Delesdernier of the Southern District of Florida, both copied here, and
neither objects to this modification.

       As always, your Honor’s assistance with these matters is greatly appreciated.

                                                        Respectfully submitted,
                                                               /s/
                                                        Susan G. Kellman
       cc:    All counsel
              Mark Delesdernier, USPO

                                         GRANTED. The Clerk of Court is requested to terminate
                                         the motion at Dkt. No. 201.

                                        SO ORDERED.

                                                       PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
